DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-14
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			14
Amended claims: 				1, 3, 5-13
New claims: 					None
Claims currently under consideration:	1-13
Currently rejected claims:			1-13
Allowed claims:				None

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2-12 are objected to because the phrase “A process for the production” should read as “The process for the production”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “at least 10wt% salt-starch-fiber mass”, and the claim also recites “preferably between 20 to 75 wt%” which is the narrower statement of the range/limitation.  Claim 1 also recites the broad recitation “18 to 82 wt% salt and 18 to 82 wt% of a combination of starch and fiber””, and the claim also recites “preferably 20 to 80 wt% salt and 20 to 80 wt% of a combination of starch and fiber” which is the narrower statement of the range/limitation.  Claim 9 recites the broad recitation “at least 8 wt% of the total amount of salt”, and the claim also recites “preferably at least 12 wt%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 4-5 recite “a salt-fiber powder as claimed in claim 1” and claim 6 recites “ a salt-fiber powder as claimed in claim 4”.  However, there is insufficient basis for this limitation in the claims as claim 1, from which they ultimately depend, does not mention “a salt-fiber powder”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being obvious over Blijdenstein (WO 2017/021070; IDS citation) as evidenced by Slavin (Slavin, J.L., “Carbohydrates, Dietary Fiber, and Resistant Starch in White Vegetables: Links to Health Outcomes”, 2013, Adv. Nutr., vol. 4, pages 351S-355S).
Regarding claim 1, Blijdenstein teaches a process for the production of a bouillon tablet (page 1, lines 19-20; page 2, line 3) comprising salt (page 5, lines 20-21), fiber (corresponding to vegetable matter which inherently contains fiber as evidenced by page 351S, column 1, paragraph 1 of Slavin) (page 7, lines 5-6), and starch (page 5, lines 37-38), the process comprising the steps of: (a) dissolving part of the salt in water (page 9, lines 10-12); (b) mixing the starch and fiber with the water after dissolution of part of the salt in water (page 9, lines 13-14); (d) mixing the salt-starch-fiber mass with flavorings (corresponding to parsley flakes) (page 9, lines 15-16) to result in a dry composition (corresponding to the bouillon comprising 0.5-10 wt% water) (page 8, lines 19-20); and (e) pressing the dry composition into a bouillon tablet (page 8, lines 24-25).  Although Blijdenstein does not specify an amount of salt dissolved in the water, it discloses that bouillon cubes are well-known and typically contain salt (page 1, lines 28-29), which at least suggests that the process of making bouillon cubes with salt is well-known in the art.  Since Blijdenstein teaches that the tablet comprises 22-85 wt% salt, 2-60 wt% fat, 1.8-12 wt% carboxymethyl cellulose, 0-25 wt% starch, and 0-45 wt% vegetable matter (page 2, line 39 - page 3, line 8), it teaches (a) that the tablet comprises an amount of salt-starch fiber mass within the claimed concentration; and (b) that the salt-starch-fiber mass comprises amounts of salt and amounts of the combination of starch and fiber that overlap the claimed concentrations.  Also, since it discloses that 0.5-10 wt% water is added to the ingredients to make bouillon cubes (page 8, lines 19-20) and that the total amount of salt in the bouillon cube is 22-85 wt% salt (page 2, lines 39-40), dissolving part of the total amount of salt in the water comprises amounts of salt and water that overlap the claimed salt:water ratio.  The selection of values within the overlapping ranges renders the claim obvious.  Blijdenstein does not teach step (c) of drying the mixture of step (b); however, the claims do not require the salt-starch-fiber mass to contain any amount of moisture and, as such, if the salt-starch-fiber mass already contains the desired amount of moisture, the drying step (c) would be omitted from the process.  The “[o]mission of an [e]lement and [i]ts [f]unction [i]s [o]bvious if the [f]unction of the [e]lement [i]s [n]ot [d]esired”.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient). MPEP 2144.04.II.(A).
Regarding claim 2,  Blijdenstein teaches the invention as described above in claim 1, including the starch in step (b) is a native or pre-gelatinized starch (page 2, line 13).
Regarding claim 3,  Blijdenstein teaches the invention as described above in claim 1, including the starch is maize starch (corresponding to corn starch) (page 9, line 13) or potato starch (page 10, Table 3).
Regarding claim 4, Blijdenstein teaches the invention as described above in claim 1, including the tablet comprises vegetable matter (page 7, lines 5-6) which inherently contains dietary fiber as evidenced by page 351S, column 1, paragraph 1 of Slavin. 
Regarding claim 5,  Blijdenstein teaches the invention as described above in claim 1, including the fiber is carrot, tomato, bell pepper, leek, onion, cucumber, courgette, broccoli, and asparagus (page 7, lines 10-12).

Claims 1, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Paunov (WO 2014/095196) in view of Arnaudov (WO 2017/186514) as evidenced by Pullen (Pullen, C., “Xanthan Gum – Is This Food Additive Healthy or Harmful?”, 2017, Healthline.com, https://www.healthline.com/nutrition/xanthan-gum).
Regarding claim 1, Paunov teaches a process for the production of a bouillon tablet (page 1, lines 33-34) comprising salt (page 2, lines 33-34), the hydrocolloid xanthan gum (page 4, lines 21-23), and starch (page 4, lines 10-11), the process comprising the steps of: (a) dissolving part of the salt in water (corresponding to the aqueous composition from step (b) comprising salt (page 8, lines 24-25) while the composition from step (a) also comprises salt (page 7, lines 4-5); (b) mixing (page 9, lines 18-19) the composition containing the starch (page 7, line 18) and the aqueous composition comprising the hydrocolloid, water (page 7, line 25), and part of the salt after its dissolution (page 8, lines 24-25); (c) drying the mixture of step (b) to obtain a dry salt-starch-fiber mass (page 9, lines 31-32).  Since xanthan gum is a fiber as evidenced by Pullen (page 1, paragraph 5 under “What is Xanthan Gum?”), the bouillon tablet of Paunov comprises fiber.  Paunov teaches that the bouillon tablet comprises 5-50 wt% fat (page 3, line 26), 40-90 wt% salt (page 3, line 36), 5-20 wt% starch (page 4, lines 10-11), and fiber (corresponding to the hydrocolloid xanthan gum on page 21-22), which means that the bouillon table comprises more than 45 wt% of a salt-starch-fiber mass, which falls within the claimed concentration, and that the mass comprises amounts of salt which overlap the claimed concentration and amounts of the starch and fiber combination that fall within the claimed concentration.  Paunov also teaches that the amount of salt dissolved in the water is a maximum of 30 wt% of the solution (page 8, lines 24-26); that the amount of hydrocolloid dissolved in the solution 0.5-5 wt% of the solution (page 7, lines 25-26) which means that the concentration of water in the solution is 65 wt% to an amount approaching 99.5 wt%; therefore, the salt is dissolved in the water at ratios which overlap the claimed range.  Although Paunov discloses that the product is a bouillon cube (Abstract) and that the product may contain vegetables (page 6, lines 23-27), it does not teach step (d) of mixing the dry salt-starch-fiber mass with a further ingredient from the recited listed or step (e) of pressing the dry composition into a bouillon tablet.   
However, Arnaudov teaches a process for preparing (Abstract) a bouillon cube (page 2, lines 4-7) comprising salt, fiber (corresponding to maltodextrin), starch (page 1, lines 24-33), and additional edible components, wherein the edible components comprise vegetables for flavoring and the edible components are combined with the salt, fiber, and starch mixture prior to pressing the composition into a bouillon tablet (page 1, lines 16-17; page 12, lines 10-12; page 20, lines 1-9).  
It would have been obvious for a person of ordinary skill in the art to have modified the method of Paunov by mixing vegetables as flavoring with the salt-starch-fiber mass and forming the bouillon tablet by pressing as taught by Arnaudov.  Since Paunov teaches that product is a bouillon cube (Abstract) and that the product may contain vegetables (page 6, lines 23-27), but does not disclose a method of adding the vegetable pieces or forming the bouillon cube, a skilled practitioner would have been motivated to consult an additional reference such as Arnaudov in order to determine a suitable method of combining the vegetable pieces with the salt-starch-fiber mass and forming the bouillon tablet, thereby rendering claimed steps (d) and (e) obvious.
Regarding claim 7, Paunov teaches the invention as described above in claim 1, including that the final bouillon tablet (corresponding to savory concentrate) has a water activity of less than 0.8 (Arnaudov, page 9, lines 27).  Although it does not teach that the dry salt-starch-fiber mass has the recited water activity, the Office does not have laboratory facilities to test claim limitations drawn toward results of practicing the method as claimed.  Accordingly, such water activity of the dry salt-starch-fiber mass does not serve to distinguish the product as claimed from the prior art and is thus considered obvious to one having ordinary skill in the art.
Regarding claim 8, Paunov teaches the invention as described above in claim 1, including the bouillon tablet comprises 40-90 wt% salt (page 3, line 36), which overlaps the claimed concentration.
Regarding claim 9, Paunov teaches the invention as described above in claim 1, including dissolving part of the salt in water (corresponding to the aqueous composition from step (b) comprising up to 30 wt% salt (page 8, lines 24-26) while the composition from step (a) also comprises salt in an amount of 40-90 wt% (page 7, lines 13-14).  These disclosures at least suggest that the aqueous composition of step (b) disclosed in Paunov comprises amounts of salt which overlap the claimed concentration of dissolved salt and a selection of an amount within the overlapping range renders the claimed concentration obvious. 
Regarding claim 11, Paunov teaches the invention as described above in claim 1, including the drying is done by vacuum drying (page 9, line 35).

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being obvious over Blijdenstein (WO 2017/021070) as applied to claims 1 and 4 above, in view of Habeych Narvaez (US 2018/0360078).
The applied reference (i.e., Habeych Narvaez) has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
The rejections under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 6, Blijdenstein teaches the invention as described above in claim 4, including that the bouillon tablet comprises starch in the form of native starch, pre-gelatinized starch, and maltodextrin (page 2, line 13), but does not teach that the bouillon tablet comprises cereal bran as fiber. 
However, Habeych Narvaez teaches a process for the production of a bouillon tablet [0030] comprising salt [0019] and 1-25 wt% cereal bran [0013] made from rice bran, wheat bran, buckwheat bran, corn bran, oat bran, barley bran, and combinations thereof [0017], wherein the cereal bran reduces or eliminates the use of maltodextrin and starch from the tablet [0024], [0031] while maintaining the initial hardness of the tablet imparted by the use of maltodextrin and starch and preventing post-hardening [0003] that occurs during storage and distribution [0010].  Habeych Narvaez discloses that the initial hardness of tablets produced using solely cereal bran is lower than that of typical tablets produced using starch alone or a combination of starch and maltodextrin [0013], which at least suggests that a mixture comprising fiber and starch or a mixture comprising fiber, starch, and maltodextrin would provide the initial hardness of a typical bouillon tablet product while also preventing its post-hardening.
It would have been obvious for a person of ordinary skill to have modified the process of Blijdenstein by substituting some of the starch content with cereal bran as taught by Habeych Narvaez.  Since Blijdenstein teaches that the bouillon tablet improves the texture of the final product (page 1, lines 3-5) and imparts a velvety mouthfeel (page 1, lines 21-23), a skilled practitioner would be motivated to consult an additional reference such as Habeych Narvaez in order to determine a suitable method of maintaining the qualities of the tablet while the tablets are distributed to the consumer and stored until use, thereby rendering a bouillon tablet containing rice bran, wheat bran, buckwheat bran, corn bran, oat bran, barley bran, and combinations thereof as obvious.
Regarding claim 12, Blijdenstein teaches the invention as described above in claim 1, including the bouillon tablet comprises starch components in the form of native starch, pre-gelatinized starch, and maltodextrin (page 1, lines 13-14).  It does not teach the tablet has a hardness of at least 90N.
However, Habeych Narvaez teaches a process for the production of a bouillon tablet [0030] comprising salt [0019] and 1-25 wt% cereal bran [0013], wherein the cereal bran reduces or eliminates the use of maltodextrin and starch from the tablet [0024], [0031] while maintaining the initial hardness of the tablet imparted by the use of maltodextrin and starch and preventing post-hardening [0003] that occurs during storage and distribution [0010].  Habeych Narvaez discloses that the tablet has a hardness of 200-800 Newton in order for the tablet to be easily removed from its packaging without falling apart prematurely [0025].
 It would have been obvious for a person of ordinary skill to have modified the process of Blijdenstein by imparting a hardness of 200-800 Newton as taught by Habeych Narvaez.  Since Blijdenstein teaches that the bouillon tablet comprises starch components in the form of starch and maltodextrin, but does not disclose a hardness of such a tablet, a skilled practitioner would be motivated to consult an additional reference such as Habeych Narvaez in order to determine a suitable hardness for a tablet comprising native starch, pre-gelatinized starch, and maltodextrin, thereby rendering the claim obvious.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Paunov (WO 2014/095196) in view of Arnaudov (WO 2017/186514) as evidenced by Pullen (Pullen, C., “Xanthan Gum – Is This Food Additive Healthy or Harmful?”, 2017, Healthline.com, https://www.healthline.com/nutrition/xanthan-gum) as applied to claim 1 above, as evidenced by MPOB (“About Palm Oil”, March 2019, Malaysian Palm Oil Board (MPOB), https://web.archive.org/web/20180309191555/http://www.palmoilworld.org:80/about_palmoil.html).
Regarding claim 10, Paunov teaches the invention as described above in claim 1, including palm oil stearin is used as the fat in the bouillon tablet (page 3, lines 23-24) and that the drying of the mass is performed at a temperature below the melting temperature of the fat (page 9, lines 33-34).  Since palm oil stearin has a melting point of about 47-54°C as evidenced by MPOB (page 3, Table 4), the temperature for drying the mass includes temperatures which overlap the claimed range and a selection of a temperature within the overlapping range renders the claim obvious.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Blijdenstein (WO 2017/021070; IDS citation).
Regarding claim 13, Blijdenstein teaches a bouillon tablet (page 2, line 3) comprising salt (page 5, lines 20-21), fiber (corresponding to vegetable matter which inherently contains fiber as evidenced by page 351S, column 1, paragraph 1 of Slavin) (page 7, lines 5-6), and starch (page 5, lines 37-38).  Since Blijdenstein teaches that the tablet comprises 22-85 wt% salt, 2-60 wt% fat, 1.8-12 wt% carboxymethyl cellulose, 0-25 wt% starch, and 0-45 wt% vegetable matter (page 2, line 39 - page 3, line 8), it teaches (a) that the tablet comprises an amount of salt-starch fiber mass within the claimed concentration; and (b) that the salt-starch-fiber mass comprises amounts of salt and amounts of the combination of starch and fiber that overlap the claimed concentrations.  Also, since it discloses that 0.5-10 wt% water is added to the ingredients to make bouillon cubes (page 8, lines 19-20) and that the total amount of salt in the bouillon cube is 22-85 wt% salt (page 2, lines 39-40), dissolving part of the total amount of salt in the water comprises amounts of salt and water that overlap the claimed salt:water ratio.  The selection of values within the overlapping ranges renders the claim obvious.  Although it teaches that the bouillon tablet is produced using the process of claim 1 as described above in the rejection of claim 1, the claim does not actually require the bouillon tablet to be produced by the process of claim 1 due to the inclusion of the term “obtainable”.  Furthermore, if claim 13 required the claimed product to be produced using a specific method, claim 13 would be a product-by-process claim and “even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113.I. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17/044,423 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 1 requires all the limitations of instant claim 1, excluding the inclusion of starch in the composition.  However, since co-pending claim 1 does not exclude any ingredient from the composition of its bouillon tablet, including starch which the co-pending specification states is present in an amount of 0-20 wt% of the composition (page 10, lines 29-36) and is a common ingredient in bouillon tablets (page 1, lines 25-26), the incorporation of starch into the bouillon tablet using the steps recited by instant claim 1 renders the instant claim obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17/044,424 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 1 requires all the limitations of instant claim 1, excluding the inclusion of starch in the composition.  However, since co-pending claim 1 does not exclude any ingredient from the composition of its bouillon tablet, including starch which the co-pending specification states is present in an amount of 0-20 wt% of the composition (page 9, line 36 – page 10, line 7) and is a common ingredient in bouillon tablets (page 1, lines 25-26), the incorporation of starch into the bouillon tablet using the steps recited by instant claim 1 renders the instant claim obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17/044,430 (reference application) in view of Habeych Narvaez (US 2018/0360078). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 1 requires all the limitations of instant claim 1, excluding the inclusion of fiber in the composition.  However, Habeych Narvaez teaches that cereal bran reduces or eliminates the use of starch from the bouillon tablet [0024], [0031] while maintaining the initial hardness of the tablet imparted by the use of starch and preventing post-hardening [0003] that occurs during storage and distribution [0010]; therefore, substituting at least a portion of the starch content in the bouillon tablet of the co-pending claim with fibrous cereal bran using the steps recited by instant claim 1 renders the instant claim obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791